                                              [Dkt. Nos. 8, 13, 14]

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


 KIMBERLY C. IWU (and all those
 persons similarly situated),

                Plaintiff,          Civ. No. 19-15591 (RMB/AMD)

      v.
                                    OPINION
 VOLUNTEERS OF AMERICA DELAWARE
 VALLEY, HARRY JULIAN, and
 ALBERT BOSHER,

                Defendants.



APPEARANCES:

KIMBERLY C. IWU
12 Yale Road
Atco, New Jersey 08004
     Plaintiff, Pro Se

JACKSON LEWIS, P.C.
By: Michael D. Ridenour, Esq.; Eileen K. Keefe, Esq.
1601 Cherry Street, Suite 1350
Philadelphia, Pennyslvania 19102
     Counsel for Defendants Volunteers of America Delaware
     Valley, Harry Julian, and Albert Bosher


RENÉE MARIE BUMB, United States District Judge:

     Pro Se Plaintiff Kimberly C. Iwu (“Plaintiff”) commenced

this action, in New Jersey state court, alleging various

violations of her statutory and constitutional rights in

relation to her former employment as an intake counselor with
the Volunteers of America Delaware Valley (“VOADV”).    After

removing the case to this Court, Defendants VOADV, Harry Julian,

and Albert Bosher (collectively, “Defendants”) brought the

instant Motion to Dismiss (the “MTD”)[Dkt. No. 8], seeking

dismissal of Plaintiff’s Complaint [Dkt. No. 1-1].   In response

to Defendants’ MTD, Plaintiff filed a Motion for Default

Judgment [Dkt. No. 13] and a Motion for a Temporary Restraining

Order [Dkt. No. 14].   For the reasons set forth herein,

Defendant’s MTD will be GRANTED and Plaintiff’s Motion for

Default Judgment and Motion for a Temporary Restraining Order

will both be DENIED.


I.   FACTUAL & PROCEDURAL BACKGROUND

     As alleged in Plaintiff’s pro se Complaint, from 2014 to

2018, Plaintiff worked as an “intake counselor” for VOADV at the

Hope Hall location, which is a residential community release

facility, where Plaintiff was responsible for processing

incoming inmates from the New Jersey Department of Corrections

(“NJDOC”). [Compl. at p. 5, ¶ 1].    Plaintiff claims that she

worked for VOADV without incident until Harry Julian was hired

as Treatment Director at Hope Hall. [Id. at p. 5, ¶ 2].

     In February 2017, Plaintiff alleges that she “was

sequestered by Mr. Julian, Mr. Bosher [the Program Director], et

al, and [she] was formally accused of having a sexual


                                 2
relationship with an inmate premised upon ‘rumors’ from a

theretofore unidentified source.” [Compl. at p. 5, ¶ 4].

Plaintiff contends that a subsequent investigation found “no”

impropriety. [Id. at p. 6, n. 3].     In that same month, Plaintiff

alleges that Mr. Julian also accused her of “falsif[ying]

documents on the basis that [she] had entered bio-demographical

date onto the intake forms of the residents that [she] had yet

to see.” [Id. at p. 6, ¶ 5].   Thereafter, Plaintiff claims that

Mr. Julian began to “harass” her by calling her during her lunch

break and non-working hours, making unannounced appearances at

her office, and “informal reprimands” for performance issues.

[Id. at p. 6, ¶ 6].   Plaintiff states that Mr. Bosher told her

that she was “lucky to have a job” given the “rumors” that

Plaintiff “had behaved unprincipled with a client.” [Id. at p.

6-7, ¶ 6].

     Plaintiff alleges that she “began to look for employment

elsewhere due to the hostile actions of Defendants Julian and

Bosher.” [Compl. at p. 7, ¶ 7].   Ultimately, Plaintiff states

that she tendered her notice of resignation and left her

employment with VOADV in June 2018, after the culmination of a

two-week notice period. [Id. at p. 7-8, ¶¶ 8, 10].

     According to Plaintiff, on May 7, 2019, an officer from the

United States Marshals Service visited Plaintiff’s mother’s home

and requested to speak with Plaintiff. [Compl. at p. 8, ¶ 11].

                                  3
The U.S. Marshal allegedly told Plaintiff’s mother that

Plaintiff “may be in danger” and that she had been “in a

relationship with [an inmate] during [Plaintiff’s] employ with

[VOADV] and that they were on the cusp of firing [Plaintiff] for

that matter but [Plaintiff] quit prior to [her] termination.”

[Id. at p. 8, ¶¶ 11-12].   Plaintiff claims that the U.S.

Marshal’s statements, which were allegedly made in front of

neighbors, humiliated and frightened her “Nigerian

traditionalist family.” [Id. at p. 8, ¶¶ 13].

     On May 17, 2019, Plaintiff commenced this action by filing

her pro se Complaint in the Superior Court of New Jersey, Camden

County, Law Division, Civil Part (Case No. CAM-L-001970-19).     In

her Complaint, Plaintiff attempts to assert nine causes of

action against Defendants, specifically that:

     (1)   Defendants Julian and Bosher, through the U.S.

           Marshal, “humiliated and embarrassed [her] without

           cause/support/justification” in a “false light” in

           violation of “U.S. Const. Amend. IV and N.J. Const.

           Art. 1. Para. Vii-a Title 42 of the U.S.C. section

           1983 matter” (Count I);

     (2)   Defendants Julian and Bosher defamed her in the

           workplace and, through the U.S. Marshal, to the public

           and her family (Count II);



                                 4
(3)   Defendants Julian and Bosher maintained and

      facilitated a hostile work environment against

      Plaintiff in violation of N.J. Stat. Ann. 10:5-12(c)

      (Count III);

(4)   Defendant VOADV failed to provide “adequate training”

      to Defendants Julian and Bosher (Count IV);

(5)   Defendant VOADV exhibited “incessant deliberate

      indifference” to Plaintiff’s complaints about

      Defendant Julian (Count V);

(6)   Defendants Julian and Bosher conspired to deprive

      Plaintiff of her “Art. I. para. Vii and U.S. Const

      Amend. IV” based on “false/defaming light” statements

      to the U.S. Marshal, which violated “N.J. Stat. Ann.

      10:5-12(e) (Count VI);

(7)   Defendants Bosher “‘intentionally’ caused ‘infliction

      of emotional distress’” by lying to the U.S. Marshal

      and “facilitated a ‘hostile work environment against

      [her]’” (Count VII);

(8)   Defendant VOADV “‘negligently’ facilitated ‘emotional

      distress’ due to its apathy in the face of”

      Plaintiff’s complaints about Defendant Julian (Count

      VIII); and

(9)   Defendants Julian and Bosher “constructively

      discharged” Plaintiff from her employment at VOADV

                               5
           “due to the ‘hostile work environment’ they created

           for [her] due to the false and scandalous sexual

           allegations they made against [her]” (Count IX).

      Now, Defendants move to dismiss Plaintiff’s pro se

Complaint, pursuant to Rule 12(b)(6). In response to the MTD,

Plaintiff filed motions for default judgment and for a temporary

restraining order against Defendant.


II.   LEGAL STANDARD

      To withstand a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)(quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 662. “[A]n unadorned, the defendant-

unlawfully-harmed-me accusation” does not suffice to survive a

motion to dismiss. Id. at 678. “[A] plaintiff’s obligation to

provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550




                                 6
U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

(1986)).

     In reviewing a plaintiff’s allegations, the district court

“must accept as true all well-pled factual allegations as well

as all reasonable inferences that can be drawn from them, and

construe those allegations in the light most favorable to the

plaintiff.” Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir.

2012).   When undertaking this review, courts are limited to the

allegations found in the complaint, exhibits attached to the

complaint, matters of public record, and undisputedly authentic

documents that form the basis of a claim. See In re Burlington

Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997);

Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998

F.2d 1192, 1196 (3d Cir. 1993).

     In considering a motion to dismiss a pro se complaint, a

court must bear in mind that pro se complaints are held to less

stringent standards than formal pleadings drafted by lawyers.

See Dickerson v. New Jersey Inst. of Tech., 2019 WL 6032378, at

*4 (D.N.J. Nov. 14, 2019)(citing Alston v. Parker, 363 F.3d 229,

234 (3d Cir. 2004).   This more liberal construction of pro se

complaint does not, however, absolve a pro se plaintiff of the

need to adhere to the Federal Rules of Civil Procedure. See,

e.g., Fantone v. Latini, 780 F.3d 184, 193 (3d Cir. 2015)(“a pro

se complaint ... must be held to ‘less stringent standards than

                                  7
formal pleadings drafted by lawyers;’ ... but we nonetheless

review the pleading to ensure that it has ‘sufficient factual

matter; accepted as true; to state a claim to relief that is

plausible on [its] face.’”); Badger v. City of Phila. Office of

Prop. Assessment, 563 F. App’x 152, 154 (3d Cir.

2014)(“Complaints filed pro se are construed liberally, but even

a pro se complaint must state a plausible claim for relief.”).


III. DISCUSSION

        In their Motion to Dismiss, Defendants set forth various

compelling arguments in support of dismissal. Specifically,

Defendants argue that Plaintiff’s pro se Complaint fails to

adhere to basic pleading standards under Rule 8, that Defendants

are not state actors under 42 U.S.C. § 1983, and that

Plaintiff’s state law claims fail as a matter of law.    Upon

review, the Court finds significant deficiencies in Plaintiff’s

pro se Complaint that warrant dismissal.     Additionally,

Plaintiff’s motions for default judgment and a temporary

restraining order are without merit and will be denied.

        A. Plaintiff’s Constitutional Law Claims

        In the pro se Complaint, Plaintiff attempts to assert

constitutional violations against Defendants under 42 U.S.C. §

1983.     To state a claim under Section 1983, a plaintiff must

allege that the defendant “deprived [plaintiff] of a


                                   8
constitutional right under color of any statute, ordinance,

regulation, custom, or usage, of any State or Territory.” Adams

v. Teamsters Local 115, 214 F. App'x 167, 172 (3d Cir.

2007)(quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970))(internal quotations omitted).   Significantly, if there

is no action under the color of law, there is no liability under

§ 1983. See Groman v. Twp. of Manalapan, 47 F.3d 628, 638 (3d

Cir.1995)(citing Versarge v. Twp. of Clinton, N.J., 984 F.2d

1359, 1363 (3d Cir.1993)).

     In this case, none of the named defendants appear to be

“state actors.”   For example, Defendant VOADV is identified in

the Complaint as a “administrative nonprofit ‘community

outreach’ ministry organization.” See Compl., at p. 4.

Similarly, Defendants Julian and Bosher are individuals who were

employed at Hope Hall, which is a facility operated by VOADV.

Although a private entity can, under certain circumstances, be

considered to have acted under color of state law, there must be

“such a close nexus between the State and the challenged action

that seemingly private behavior may fairly be treated as that of

the State itself.” Adams, 214 F. App’x at 172 (quoting Brentwood

Acad. v. Tenn. Secondary Sch. Athletic Ass'n, 531 U.S. 288, 295

(2001))(internal quotations omitted).

     Here, Plaintiff’s Section 1983 causes of action are

premised upon allegations that Defendants conspired with an

                                 9
unidentified U.S. Marshal to violate Plaintiff’s Fourth

Amendment rights through embarrassing “false light” statements

made to family members.   However, the Fourth Amendment, and the

corresponding New Jersey Constitution provision (Art. I, ¶ 7),

pertain to “unreasonable searches and seizures,” rather than the

right to privacy or false light statements.   To that end, the

Complaint contains no allegation that Defendants conspired with

state actors to invade Plaintiff’s privacy through any unlawful

search or seizure.   As such, Plaintiff’s causes of action under

Section 1983 (Counts I and VI) must be dismissed for failure to

state a claim. See Hurst v. State Farm Mut. Auto. Ins. Co., 2012

WL 426018, at *13 (D. Del. Feb. 9, 2012), aff'd (3d Cir. Oct.

24, 2012).


     B. Plaintiff’s State and Common Law Claims

     Defendants also argue that Plaintiff’s state and common law

causes of action are legally deficient and must be dismissed.

In the Complaint, Plaintiff appears to assert claims for

defamation (Count II), hostile work environment (Count III),

failure to train (Count IV), deliberate indifference (Count V),

intentional infliction of emotional distress (Count VII),

negligent infliction of emotional distress (Count VIII), and

constructive discharge (Count IX).   Upon review, this Court

finds that each of these claims fail as a matter of law.


                                10
     First, to establish defamation under New Jersey law, a

plaintiff must show the defendant made “(1) a defamatory

statement of fact; (2) concerning the plaintiff; (3) which was

false; (4) which was communicated to a person or persons other

than the plaintiff; (5) with actual knowledge that the statement

was false or with reckless disregard of the statement's truth or

falsity or with negligence in failing to ascertain the truth or

falsity; and (6) which caused damage.”    Knierim v. Siemens

Corp., 2008 WL 906244, at *13 (D.N.J. Mar. 31, 2008).    Although

Plaintiff claims that Defendants Julian and Bosher falsely

accused her of having an affair with an inmate (in February

2017), Plaintiff fails to specify the exact nature and timing of

any defamatory statements that Defendants made to third-parties.

To the extent that Plaintiff alleges that the U.S. Marshal’s

statements to her family members were defamatory, it is unclear

where the U.S. Marshal learned of Plaintiff’s alleged sexual

relationship with an inmate and the U.S. Marshal was not named

as a defendant in the complaint.     Therefore, the defamation

claim must be dismissed.

     Second, Plaintiff’s employment-related claims are similarly

deficient.   For example, Plaintiff’s hostile work environment

(Count III) and constructive discharge (Count IX) claims are

asserted against Defendants Julian and Bosher, who were not

Plaintiff’s employer.   Even if Plaintiff had properly asserted

                                11
these counts against the proper entity, she failed to make any

contention that she suffered any discriminatory adverse

employment action due to her membership in a protected class.

To establish a prima facie hostile work environment claim, under

the New Jersey Law Against Discrimination (“NJLAD”), “the

plaintiff employee must show that the conduct complained of

would not have occurred but for the employee's membership in a

protected class, and that the conduct was severe or pervasive

enough to make a reasonable person believe that the conditions

of employment were altered and the working environment was

hostile or abusive.” See Maddox v. City of Newark, 50 F. Supp.

3d 606, 627 (D.N.J. 2014).   Indeed, “the LAD is not a “general

civility code.... [D]iscourtesy or rudeness should not be

confused” with discriminatory conduct. Id.   Absent any indicia

of discriminatory animus, the Court finds that Plaintiff fails

to state a claim against her employer under the NJLAD.

     Third, Plaintiff also attempts to assert claims against

VOADV for “deliberate indifference” (Count V) and “failure to

train” Defendants Julian and Bosher (Count IV).   This Court

notes that these causes of action are typically brought under

Section 1983 against public entities.   Even if Plaintiff had

attempted to assert a claim against VOADV for negligent hiring

and retention under the NJLAD, in relation to the hiring of

Defendants Julian and Bosher, Plaintiff fails to allege that

                                12
VOADV “knew or had reason to know of a particular unfitness,

incompetence, or dangerous attributes of the employee and could

reasonably foreseen that such qualities created a risk of harm

to other persons.” See Maddox, 50 F.Supp.3d at 636 (internal

citations omitted).

     Finally, “contentions of humiliation and physical distress,

without more, are insufficient to sustain a claim for emotional

distress.” Cacciatore v. Cty. of Bergen, 2005 WL 3588489, at *9

(D.N.J. Dec. 30, 2005); see also Rocci v. MacDonald–Cartier, 323

N.J.Super. 18, 25 (App.Div.1999)(plaintiff's testimony that she

was “upset” and “embarass[ed]” was inadequate to support a claim

for emotional distress); Buckley v. Trenton, 11 N.J. 255, 366–67

(1988)(damages for emotional distress must be “so severe that no

reasonable man could be expected to endure it”).   Thus,

Plaintiff’s claims for intentional and negligent infliction of

emotional distress (Counts VII and VIII) will also be dismissed.


     C. Plaintiff’s Motions for Default Judgment and for a

       Temporary Restraining Order

     This Court notes that Plaintiff’s Motion for a Default

Judgment is based on the mistaken premise that Defendants failed

to timely answer or otherwise respond to Plaintiff’s Complaint.

As demonstrated by documents submitted to this Court, Plaintiff

failed to attempt personal service upon Defendants, as required


                               13
by N.J. Court Rule 4-4.   For that reason, Defendants had not

been legally served until they consented to substitute service

on July 15, 2019.   Accordingly, Defendants were not in default

because Defendants’ Motion to Dismiss, filed on August 15, 2019,

was a timely response to the Complaint.   Furthermore,

Plaintiff’s Complaint fails to establish any legally valid

claim, let alone irreparable harm, sufficient to justify a

temporary restraining order.



IV.   CONCLUSION

      For the foregoing reasons, Defendants’ Motion to Dismiss

will be GRANTED and Plaintiff’s Motions for Default Judgment and

for a Temporary Restraining Order will be DENIED. An Order

consistent with this Opinion shall issue on this date.

DATED: March 31, 2020

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                14
